UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6587



RONALD G. JOHNSON,

                                            Plaintiff - Appellant,

          versus


MOSBY G. PERROW, Judge; CLERK OF COURT, Lynch-
burg City Circuit Court,

                                            Defendant - Appellees.




                            No. 98-6624



RONALD G. JOHNSON,

                                            Plaintiff - Appellant,

          versus


MOSBY G. PERROW, Judge; CLERK OF COURT, Lynch-
burg City Circuit Court,

                                           Defendants - Appellees.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-98-236-R)
Submitted:   July 22, 1998              Decided:   August 10, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald G. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Appellant, a Virginia inmate,

appeals the district court’s orders denying relief on his 42 U.S.C.

§ 1983 (1994) complaint under 28 U.S.C.A. § 1915A (West Supp. 1998)

and denying his motion for appointment of counsel. We have reviewed

the record and the district court’s opinions and find that these

appeals are frivolous. Accordingly, we dismiss both appeals on the

reasoning of the district court. Johnson v. Perrow, No. CA-98-236-R

(W.D. Va. Apr. 14 & 23, 1998). Appellant’s motion for appointment

of counsel, filed in this court, is denied. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                3